Citation Nr: 1753996	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  05-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial grant of a total disability based on individual unemployability (TDIU) prior to June 15, 2012. 


REPRESENTATION

Veteran Affairs represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from March 1986 to March 1996 and from October 2001 to June 2002.
This claim comes to the Board of Veterans' Appeal (Board) from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that rating decision, the Veteran was denied a TDIU.  April 2008 and February 2011 Board decisions inferred the issue of entitlement to a TDIU based upon statements by the Veteran that he could not work because of his service-connected low back disability.  The AOJ formally adjudicated the matter in August 2012.  In April 2015, the Board remanded this issue because it was inextricably intertwined with the issue of entitlement to an increased lumbar spine rating.  A June 2016 Board decision granted TDIU effective from June 15, 2012.  The Board remanded the issue of entitlement to a TDIU prior to June 15, 2016, noting that that it was unclear whether the Veteran had been unemployed effective only from that date.  In a July 2016 Decision Review Officer (DRO) Decision, the RO implemented the grant of TDIU, effective June 15, 2012.  The Board further notes that in the October 2017 Appellant Post-Remand Brief, the Veteran is requesting entitlement to TDIU prior to June 15, 2014; however, since the effective date is June 15, 2012, the Board will consider that a clerical error.  


FINDING OF FACT

Prior to June 15, 2012, the Veteran's service-connected disabilities, without consideration of age or nonservice-connected disabilities, did not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU prior to June 15, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to obtain or follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, a veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.  It is the ability or inability to earn, rather than the earnings themselves, that is the determining factor when considering entitlement to individual unemployability.  55 Fed. Reg. 31579, 31579 (Aug. 3, 1990).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Even if the schedular criteria are met, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is considered recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, or "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran can find employment. See 38 C.F.R. 4.16 (a); Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hatlestad, 5 Vet. App. 529.

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is considered capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19 (2016).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran has been awarded a TDIU effective June 15, 2012, the day after the date the Veteran reported that he last worked, June 14, 2012.  Initially, the Veteran met the scheduler threshold criteria for TDIU. 

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2015).

From December 9, 2002, the Veteran's service-connected disabilities were evaluated at 60 percent; and therefore, met the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16 (a).  The Veteran asserts that his multiple service- connected disabilities resulted in his unemployment.  

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the award of a TDIU prior to June 15, 2012, as the most probative evidence of record does not show that the Veteran's service-connected disabilities rendered him substantially unemployable prior to that date.  The Board has considered entitlement to TDIU prior to June 15, 2012, but it is not demonstrated by the evidence.  Importantly, the Veteran indicated on his VA Form 21-8940 that he was employed by General Motors until June 14, 2012.  In addition, income records and vocational rehabilitation records dated back to 1999 reflect difficulty working during this period but no evidence that the Veteran was not capable of gainful employment.  In other words, it is demonstrated that he sought assistance from VA in 1999 to get into other types of work but that he thereafter continued to be able to follow gainful employment until June 15, 2015.

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment consistent with the Veteran's education and occupational experiences prior to June 15, 2012.  Therefore, the Veteran's claim for TDIU due to his service-connected disabilities, prior to June 14, 2012, is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


ORDER

An award for TDIU prior to June 15, 2012, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


